DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Appl. Publ. 2020/0007671 by Engelke et al, hereinafter Engelke.

Regarding claim 9, Engelke discloses: 
a method of transcribing audio to text (paragraph: 56) through a captioned telephone service manager (paragraphs: 50, 51, 55) comprising the step of: connecting a call between a far end caller (e.g. incoming caller) and a user (paragraphs: 51, 62) through a telephone number managed by a captioned telephone service manager (paragraphs: 50, 51, 55); said captioned telephone service manager utilizing a captioner (e.g. automated transcription software or call assistant transcribing; paragraph: 56) to transcribe audio to text of the far end caller and sending the text to a device of the user (i.e. telephone or host device; Fig. 1, 14) in approximately real time (paragraphs: 62-63); and sending at least the far end caller’s text to a device of the user (paragraphs: 62-63). 
	Engelke discloses (in Figure 2) wherein the text of the far end caller appears in a bubble (i.e. captioned phrases) that grows until the far end caller takes a break from talking (i.e. a virtual scrolling tool enables the user to scroll through content as the content is presented on the screen).  As the far end caller continues to talk and the captioned phrases grows, the user uses the scrolling tool to scroll through the captioned phrase (paragraph: 0053).
	Regarding claim 10, the method of claim 9 wherein Engelke discloses the connection of the call is at least initially to voicemail of the user (paragraphs: 62-63).
Regarding claim 11, the method of claim 10 wherein Engelke discloses the user accepts the call and communicates with the far end caller (e.g. join the ongoing call), while the captioner continues to provide text of the far end caller to the device of the user (paragraph: 80).
Regarding claim 12, the method of claim 9 wherein Engelke discloses the user initiates the call to the far end caller (paragraph: 72).
Regarding claim 13, the method of claim 9 wherein Engelke discloses the captioner utilizes automated speech recognition software (paragraphs: 55-56).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ. 2020/0007671 by Engelke et al, hereinafter Engelke as applied to claim 9 above and in further view of U.S. Patent No. 8,593,501 by Kjeldaas.


Regarding claim 14, the method of claim 9 wherein Engelke does not disclose the captioner separates text of the far end caller and the user and sends both to the user.
Engelke discloses (in Figure 2) wherein the text of the far end caller appears on the device (i.e. captioned phrases) (paragraph: 0053).  Engelke fails to disclose wherein if the far end caller and the user talk at the same time, their respective text appears on the device.
In related art, Kjeldaas discloses a far end caller (i.e. another participant) and a user (i.e. a user; Fig. 1, 14) talking at a same time utilizing a captioner of a captioned telephone service manager (i.e. module; Fig. 1, 10) wherein their respective text appears side by side on a device of the user (col. 15, lines 5-20) and the captioner separates text of the far end caller and the user and sends both to the user (col. 15, lines 5-20; Fig. 3A).   
It would have been obvious to modify Engelke to disclose text of both parties on the device as taught by Kjeldaas.  One of ordinary skill in the art can modify Engelke to include the device and captioner of Kjeldaas in order to disclose transcribed audio in the form of text of both parties on the call on the user’s device to understand the conversation.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ. 2020/0007671 by Engelke et al, hereinafter Engelke as applied to claim 9 above and in further view of by U.S. Patent No. 10,389,876 by Engelke et al, hereinafter Engelke (2).
Regarding claim 19, the method of claim 9 wherein Engelke does not disclose the user can retrieve text from both the user and the far end caller after termination of the call at the device.

In related art, Engelke (2) discloses a far end caller (i.e. a hearing user) and a user (i.e. assisted user) talking at a same time (Fig. 17; Fig. 18) utilizing a captioner of a captioned telephone service manager (col. 28, lines 36-42) wherein the user can retrieve text from both the user and the far end caller after termination of the call at the device (col. 20, lines 22-52).
It would have been obvious to modify Engelke to disclose text retrieval from both parties as taught by Engelke (2).  One of ordinary skill in the art can modify Engelke to include the text retrieval of Engelke (2) in order for the user to retrieve text of transcribed audio of both parties.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelke as applied to claim 9 and further in view of Kjeldaas.
	Regarding claim 21, the method of claim 9 wherein Engelke does not disclose the captioned telephone service transcribes audio to text of the user during the telephone call and displays the text to the user during the call.
In related art, Kjeldaas discloses a far end caller (i.e. another participant) and a user (i.e. a user; Fig. 1, 14) talking at a same time utilizing a captioner of a captioned telephone service manager (i.e. module; Fig. 1, 10) wherein the captioned telephone service transcribes audio to text of the user during the telephone call and displays the text to the user during the call (col. 15, lines 5-20; Fig. 3A).  
It would have been obvious to modify Engelke to disclose displaying the text of the user as taught by Kjeldaas.  One of ordinary skill in the art can modify Engelke to include the device and captioner of Kjeldaas in order to disclose transcribed audio in the form of text of both parties on the call on a device to understand the conversation.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelke as applied to claim 9 and further in view of by U.S. Patent No. 10,389,876 by Engelke et al, hereinafter Engelke (2).
Regarding claim 22, the method of claim 9 wherein Engelke does not disclose the device is a separate computing device from a phone receiving the audio of the far end caller.
In related art, Engelke (2) discloses a far end caller (i.e. a hearing user) and a user (i.e. assisted user) talking at a same time (Fig. 17; Fig. 18) utilizing a captioner of a captioned telephone service manager (col. 28, lines 36-42) wherein the user’s device is a separate computing device (Fig. 1: 18, 20) from a phone (Fig. 1, 22; handset) receiving the audio of the far end caller (col. 7, line 43 – col. 8, line 11). 
It would have been obvious to modify Engelke to disclose separate devices as taught by Engelke (2).  One of ordinary skill in the art can modify Engelke to include the devices of Engelke (2) in order for the user to view text on one device and listen to audio on another device.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelke as applied to claim 9 and further in view of Engelke (2).
Regarding claim 23, the method of claim 9 wherein Engelke does not disclose the device receives both text which is displayed on the device as well as the audio of the far end caller.
In related art, Engelke (2) discloses a far end caller (i.e. a hearing user) and a user (i.e. assisted user) talking at a same time (Fig. 17; Fig. 18) utilizing a captioner of a captioned telephone service manager (col. 28, lines 36-42) wherein the user’s device is a separate computing device (Fig. 1: 18, 20) from a phone (Fig. 1, 22; handset) receiving the audio of the far end caller (col. 7, line 43 – col. 8, line 11). 
Wherein Engelke (s) discloses the device receives both text which is displayed on the device as well as the audio of the far end caller (col. 19, lines 4-32).
It would have been obvious to modify Engelke to disclose separate devices as taught by Engelke (2).  One of ordinary skill in the art can modify Engelke to include the devices of Engelke (2) in order for the user to view text on one device and listen to audio on another device.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelke as applied to claim 9 and further in view of Engelke (2).
Regarding claim 25, the method of claim 9 wherein Engelke does not disclose the device is one of multiple devices known by the captioned telephone service manager associated with the telephone number, and the text is sent to the multiple devices simultaneously by the captioned telephone service manager.
In related art, Engelke (2) discloses a far end caller (i.e. a hearing user) and a user (i.e. assisted user) talking at a same time (Fig. 17; Fig. 18) utilizing a captioner of a captioned telephone service manager (col. 28, lines 36-42) wherein the user’s device is one of multiple devices (i.e. the user’s device and the hearing user’s device; Fig. 1, 14) known by the captioned telephone service manager associated with the telephone number, and the text is sent to the multiple devices simultaneously by the captioned telephone service manager (col. 20, lines 22-52). 
Wherein Engelke (s) discloses the multiple device receive text (col. 20, lines 22-52).
It would have been obvious to modify Engelke to disclose multiple devices as taught by Engelke (2).  One of ordinary skill in the art can modify Engelke to include the devices of Engelke (2) in order for the user and far end caller to receive text of transcribed audio.
Claim 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelke as applied to claim 9 and further in view of Engelke (2).
Regarding claim 26, the method of claim 9 wherein Engelke does not disclose the device is one of multiple devices known by the captioned telephone service manager associated with the telephone number, and, after the call, the text of the call is synched from the device to at least one other of the multiple devices.
In related art, Engelke (2) discloses a far end caller (i.e. a hearing user) and a user (i.e. assisted user) talking at a same time (Fig. 17; Fig. 18) utilizing a captioner of a captioned telephone service manager (col. 28, lines 36-42) wherein the user’s device is one of multiple devices (i.e. the user’s device and the hearing user’s device; Fig. 1, 14) known by the captioned telephone service manager associated with the telephone number (col. 20, lines 22-52), and, after the call, the text of the call is synched from the device to at least one other of the multiple devices (col. 20, lines 22-52).
It would have been obvious to modify Engelke to disclose multiple devices as taught by Engelke (2).  One of ordinary skill in the art can modify Engelke to include the devices of Engelke (2) in order for the user and far end caller to receive text of transcribed audio.
Regarding claim 27, the method of claim 26 wherein data is sent from the device through web sockets to at least one other of the multiple devices (col. 7, line 43 – col. 8, line 20; col. 20, lines 22-52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ. 2020/0007671 by Engelke et al, hereinafter Engelke in view of U.S. Patent No. 8,593,501 by Kjeldaas.

Regarding claim 18, Engelke discloses: 
a method of transcribing audio to text (paragraph: 56) through a captioned telephone service manager (paragraphs: 50, 51, 55) comprising the step of: connecting a call between a far end caller (e.g. incoming caller) and a user (paragraphs: 51, 62) through a telephone number managed by a captioned telephone service manager (paragraphs: 50, 51, 55); said captioned telephone service manager utilizing a captioner (e.g. automated transcription software or call assistant transcribing; paragraph: 56) to transcribe audio to text of the far end caller and sending the text to a device of the user (i.e. telephone or host device; Fig. 1, 14) in approximately real time (paragraphs: 62-63); and sending at least the far end caller’s text to a device of the user (paragraphs: 62-63). 
	Engelke discloses (in Figure 2) wherein the text of the far end caller appears on the device (i.e. captioned phrases) (paragraph: 0053).  Engelke fails to disclose wherein if the far end caller and the user talk at the same time, their respective text appears side by side on the device.
In related art, Kjeldaas discloses a far end caller (i.e. another participant) and a user (i.e. a user; Fig. 1, 14)  talking at a same time utilizing a captioner of a captioned telephone service manager (i.e. module; Fig. 1, 10) wherein their respective text appears side by side on a device of the user (col. 15, lines 5-20; Fig. 3A).  

It would have been obvious to modify Engelke to disclose side by side text as taught by Kjeldaas.  One of ordinary skill in the art can modify Engelke to include the device and captioner of Kjeldaas in order to disclose transcribed audio in the form of text of both parties on the call on a device to understand the conversation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,389,876 by Engelke et al, hereinafter Engelke (2).
Regarding claim 20, Engelke (2) discloses a method of transcribing audio to text through a captioned telephone service manager comprising the steps of: 
connecting a call between a far end caller (i.e. a hearing user) and a user (i.e. assisted user) through a telephone number managed by a captioned service manager (col. 7, lines 43 – col. 8, line 11); said captioned telephone service manager utilizing a captioner (i.e. automated or call assistant) to transcribe audio to text of the far end caller and sending the text to a device of the user in approximately real time (col. 8, line 21 – col. 9, line 55); and sending at least the far end caller’s text to a device of the user (col. 17, lines 22-56; Figures 17-118; col. 28, lines 36-42); wherein the user send the far end caller a link, and if the far end caller activates the link, the far end caller receives text data simultaneously with the user from the captioned telephone service manager (col. 20, lines 22-57).

Allowable Subject Matter
Claims 15 and 24 are allowed.
Claims 16 and 17 are objected to as being dependent upon a rejected base claim (i.e. claim 15), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. -7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653